ELECTROGLAS ANNOUNCES FIRST QUARTER Fiscal 2009 Results SAN JOSE, CALIF. —September 18, 2008—Electroglas, Inc. (Nasdaq:EGLS), a leading supplier of wafer probing and software solutions for the semiconductor industry, today reported its operating results for the first fiscal quarter ended August 30, 2008. Revenue for the first quarter of fiscal 2009 was $8.4 million, a 30% decrease over the fourth quarter of fiscal 2008 and a 20% decrease over the first quarter of fiscal 2008. Net loss on a GAAP (Generally Accepted Accounting Principles) basis was $4.5 million, or $0.17 per share and $0.16 per share loss on a non-GAAP basis, excluding non-recurring restructuring charges. A reconciliation of non-GAAP operating results to GAAP results is included below. “The market for probers continued to degrade during the summer months,” said Tom Rohrs, Chairman and CEO. “While we are disappointed in the continuing downturn and its effects on our results in Q1, we are confident that our strategy will enable us to weather the storm.First, we have completed the positioning of our prober products with literally dozens of customers.We will benefit when they begin to add meaningful capacity.Second, we have recast Electroglas as a virtual company with lower fixed costs. Third and finally, we have leveraged our motion control technology into new markets and applications which are starting to pay dividends. I am confident we will emerge from this difficult period as a strong profitable company with newly diversified market opportunities which will establish a new growth trajectory for Electroglas.” Second Fiscal Quarter 2009 Business Outlook Electroglas expects revenue for the second fiscal quarter of 2009to be in the $7.0 - $8.5 million range. Investor
